Name: Political and Security Committee Decision (CFSP) 2015/102 of 20 January 2015 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision Atalanta/4/2014 (ATALANTA/1/2015)
 Type: Decision
 Subject Matter: Africa;  criminal law;  European construction;  defence;  EU institutions and European civil service
 Date Published: 2015-01-23

 23.1.2015 EN Official Journal of the European Union L 16/31 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/102 of 20 January 2015 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision Atalanta/4/2014 (ATALANTA/1/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC), to take decisions on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Force Commander). (2) On 24 July 2014, the PSC adopted Decision Atalanta/4/2014 (2) appointing Rear Admiral Guido RANDO as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral Jonas HAGGREN as the new EU Force Commander to succeed Rear Admiral Guido RANDO. (4) The EU Military Committee supports that recommendation. (5) Decision Atalanta/4/2014 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral Jonas HAGGREN is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) as from 13 February 2015. Article 2 Decision Atalanta/4/2014 is hereby repealed. Article 3 This Decision shall enter into force on 13 February 2015. Done at Brussels, 20 January 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision Atalanta/4/2014 of 24 July 2014 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision Atalanta/1/2014 (OJ L 222, 26.7.2014, p. 14).